[LETTERHEAD OF LAKELAND INDUSTRIES, INC.] May 12, VIA EDGAR SUBMISSION AND FAX TO (202) 772-9218 Angela Crane, Accounting Branch Chief Julie Sherman, Staff Accountant Jay Webb, Reviewing Accountant Division of Corporation Finance United States Securities and Exchange Commission 450 Fifth Street, N.W. Mail Stop Washington, DC 20549 Re: Lakeland Industries, Inc. Form 10-K for the year ended January 31, 2008 Filed April 14, 2008 File No. 000-15535 Ladies and Gentlemen: On behalf of Lakeland Industries, Inc. (“Lakeland” or the “Company”), we have set forth below Lakeland’s responses to the comments contained in the comment letter dated, May 7, 2008, from the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) relating to Lakeland’s Annual Report on Form 10-K for the fiscal year ended January 31, 2008, as filed with the Commission on April 14, 2008 (the “Lakeland Form 10-K”). For the Staff’s convenience and ease of reference, the numbered paragraphs below correspond to the paragraph numbers in the Comment Letter and the text of each of the Staff’s comments is set forth in this letter in italics with the response immediately following each italicized comment.Capitalized terms used but not defined herein have the meanings ascribed to them in the Lakeland Form 10-K. Form 10-K for the Year Ended January 31, 2008 Financial Statements, page 43 Note 1 – Business and Significant Accounting Policies, page 47 Revenue Recognition, page 47 Securities and Exchange Commission May 12, Page 2 1. We note from your business overview that your customers include distributors who maintain inventory, several government agencies, as well as end users in the private sector.In addition, we see that you have several product categories.Please expand future filings to describe your revenue recognition policy in greater detail. For example to the extent that the policy differs among customer categories make your disclosure product line specific, details should be provided to the extent that policy differs among the various marketing venues used by the Company, and if the policies vary in different parts of the world those differences should be discussed.Please also provide details of any discounts, return policies, post shipment obligations, customer acceptances, warranties, credits, rebates, and price protection or similar privileges and how these impact revenue recognition. Response: Our products generally require no significant post shipment services or obligations, nor do they require customer acceptance. We provide no warranty of any kind, express or implied, and all implied warranties of merchantability and fitness for a particular purpose are hereby disclaimed by us and excluded from any contract.The Company has had only a very limited amount of quality problems in the past which has resulted in minimal cost. We will revise our revenue recognition policy in future filings in response to the Staff's comments as follows: Revenue Recognition The Company derives its sales primarily from its limited use/disposable protective clothing and secondarily from its sales ofhigh-end chemical protective suits, fire fighting and heat protective apparel, gloves and arm guards, and reusable woven garments. Sales are recognized when goods are shipped at which time title and the risk of loss passes to the customer.Sales are reduced for sales returns and allowances. Payment terms are generally net 30 days for United States sales and net 90 days for international sales. Substantially all the Company’s sales are made through distributors. There are no significant differences across product lines or customers in different geographical areas in the manner in which the Company’s sales are made. Rebates are offered to a limited number of our distributors, who participate in a rebate program. Rebates are predicated on total sales volume growth over the previous year. The Company accrues for any such anticipated rebates on a pro-rata basis throughout the year. Securities and Exchange Commission May 12, Page 3 Our sales are generally final; however requests for return of goods can be made and must be received within 90 days from invoice date. No returns will be accepted without a written authorization. Return products may be subject to a restocking charge and must be shipped freight prepaid. Any special made-to-order items are not returnable. Customer returns have historically been insignificant. Customer pricing is subject to change on a 30-day notice; exceptions based on meeting competitors pricing are considered on a case by case basis. Note 3. – Property, Plant and Equipment 2. With regards to your purchase of the Industrial Glove assets of RFB Latex, please respond to the following: · Please clarify for us how you accounted for the acquisition of these assets. · In addition, please tell us about the $1.5 million purchase option you refer to in your disclosure, how the purchase option relates to the acquisition of the assets, as well as your accounting for it. · Lastly, we note your disclosure that you are in the process of setting up a new subsidiary that will consummate the purchase transaction.Please clarify for us when this acquisition will be complete and how the timing and structure of the deal impacts your accounting. Response:In order to clarify the accounting for the asset acquisition, it is helpful to describe the underlying transactions as originally structured, which led to the final purchase. Our October 31, 2005 Form 10-Q contained the following footnote #14: Securities and Exchange Commission May 12, Page
